DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendments filed on June 30, 2022, amendments to the specification, abstract and claims 1, 3-10, 12, 14, 17 and 18 are entered. Claim 2 is canceled by this amendment.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 101226195 B1 to Sun (the below rejection cites the machine translation provided with the Office Action).
As to claim 1, Sun discloses a system for posture and movement regulation (The preamble is not limiting because the body of the claim describes a complete invention. The language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. See MPEP § 2111.02. Alternatively, Sun discloses posture and movement regulation p. 7, last para.), comprising: 
at least one body position sensor unit (“a sensor unit such as three-axis acceleration” p. 4, para 5; p. 7, last paragraph),
at least one arithmetic unit (mobile terminal has processor (p. 5, para 12) that calculates p. 8, para 2), and
 at least one acoustic output unit for outputting at least one stereo acoustic signal (mobile terminal has stereo sound, p. 2, para 3).

As to claim 3, Sun discloses an acceleration sensor (“a sensor unit such as three-axis acceleration” p. 4, para 5).

As to claim 4, Sun discloses at least one display unit for visually displaying the data determined by the at least one body position sensor unit (p. 6, para 5-6).

As to claim 5, Sun discloses at least one control unit for setting system parameters (p. 6, para 1).

As to claim 6, Sun discloses at least one body position sensor unit, and/or the at least one arithmetic unit  and/or the at least one acoustic output unit and/or the at least one display unit and/or the at least one control unit is/are formed in or as part of a mobile communication device (p. 4, para 8).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of 2017/0215769 to Lu (previously cited).  Sun does not explicitly teach that the at least one acoustic output unit is a headphone or a bone conduction headphone or a radio headphone or an in-ear headphone or an implant. Lu teaches at least one acoustic output unit is a headphone or a bone conduction headphone or a radio headphone or an in-ear headphone or an implant (para [0016], [0037], [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a headphone, as taught by Lu, to provide the information of Sun in a hands-free mode.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of DE 10304238 A1 to Henke (cited by Applicant; Applicant’s machine translation is referred to below). Sun does not explicitly teach a carrying device for the at least one body position sensor unit, and/or for the at least one acoustic output unit and/or for the at least one arithmetic unit and/or for the at least one control unit and/or for the at least one display unit, wherein the carrying device is formed as one of a pouch having at least one belt and an upper body garment. Henke teaches a carrying device for the at least one body position sensor unit, and/or for the at least one acoustic output unit and/or for the at least one arithmetic unit and/or for the at least one control unit and/or for the at least one display unit, wherein the carrying device is formed as one of a pouch having at least one belt and an upper body garment (elastic band or laundry item – 2nd page of claims).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a carrying device, as taught by Henke, to provide the information of Sun in a hands-free mode.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of 2004/0116815 A1 to Yang (previously cited).  Sun does not explicitly teach an audio module is formed between the at least one arithmetic unit and the at least one acoustic output unit, the audio module comprising at least one sound generation unit and at least one audio mixer unit. Yang teaches an audio module is formed between the at least one arithmetic unit and the at least one acoustic output unit (between CPI and a speaker (para [0031 Fig. 2)), the audio module comprising at least one sound generation unit and at least one audio mixer unit (para [0031 Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the audio mixer between a CPU and a speaker, as taught by Yang, with the audio output of Sun to provide a quality signal and/or tailor the audio signal to user preferences to inform the patient.

Claims 1, 3-6, 8, 10-13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Henke in view of the article entitled “Essence Reveals The History of Stereophonic Sound” by Rapoport.
As to claim 1, Henke discloses a system for posture and movement regulation, comprising:
at least one body position sensor unit (para [0029]),
at least one arithmetic unit (evaluation device 16 para [0030]), and
at least one acoustic output unit for outputting at least one acoustic signal (para [0019]).
Henke does not explicitly teach that the acoustic signal is stereo.  Rapoport teaches the advantages of a stereo signal (p. 2 & 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the acoustic signal of Henke a stereo acoustic signal, as taught by Rapoport, to create the impression of natural hearing and a location for sound sources.

As to claim 3, Henke discloses that the body position sensor unit comprises an acceleration sensor and/or a rotary motion sensor, and/or a gravitational sensor and/or a tremor sensor and/or a magnetic sensor (inclination, torsion, elongation and compression are sensed (para [0029]) which correspond to at least “rotary motion sensor”).

As to claim 4, Henke discloses a display unit for visually displaying the data determined by the body position sensor unit (para [0021], [0031]).

As to claim 5, Henke discloses at least one control unit for setting system parameters (control device “…can be set differently” para [0009]).

As to claim 6, Henke discloses the at least one body position sensor unit, and/or the at least one arithmetic unit and/or the at least one acoustic output unit  the at least one display unit and/or the at least one control unit is/are formed in or as part of a mobile communication device (mobile communication device; para [0028], Figs. 1-3 disclose 10 and 16 as mobile communication devices).

As to claim 8, Henke discloses a carrying device for the at least one body position sensor unit, and/or for the at least one acoustic output unit and/or for the at least one arithmetic unit and/or for the at least one control unit and/or for the at least one display unit, wherein the carrying device is formed as one of a pouch with at least one belt and an upper body garment (carrying device; para [0028], Figs. 1-3 disclose carrying devices for 10 and 16 as mobile communication devices).

As to claim 10, Henke discloses the method for posture and movement regulation for humans, using the system for posture and movement regulation of claim 1, comprising the steps of:
a) determining the body position data of the human body (sensing inclination para [0029]),
b) sending the body position data to the at least one arithmetic unit (evaluation device 16 para [0030]),
c) converting the body position data into the at least one acoustic signal (para [0019]),
d) sending the at least one acoustic signal to the at least one acoustic output unit for outputting the at least one acoustic signal (para [0019]).
Henke does not explicitly teach that the acoustic signal is stereo.  Rapoport teaches the advantages of a stereo signal (p. 2 & 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the acoustic signal of Henke a stereo acoustic signal, as taught by Rapoport, to create the impression of natural hearing and a location for sound sources.

As to claim 11, Henke discloses step c), a comparison of the body position data with target body position data is performed (para [0014]).

As to claim 12, Henke discloses prior to step a), a calibration step is performed, in which the 0° position of the human body is determined (a zero degree position is determined; “The calibration is then carried out, for example, by the person bringing their body into a precisely defined position, e.g. B. by aligning himself straight against a wall and using this posture as the zero point or similar.” Para [0016]).

As to claim 13, Henke discloses step a), the body position data are determined in the sagittal plane (SE) and in the frontal plane (FE) of the body (from the arrangement of sensors in Figs. 1, 2, it can be seen that inclinations in the sagittal and frontal planes are measured; “frontal inclination 22 and a lateral inclination 24 can be measured with the aid of the inclination sensors 20” para [0029]).

As to claim 16, Henke discloses the body position data is stored and/or the body position data is sent to a database (“… can be stored in a storage unit 30” para [0030]).

As to claim 18, Henke discloses a non-transitory computer readable storage medium containing instructions that cause at least one processor to implement the method of claim 10 when the instructions are executed by the processor (para [0014]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Henke and Rapoport as applied to claim 1 above, and further in view of Yang.  Although Henke discloses audio output, Henke does not explicitly teach an audio module is formed between the at least one arithmetic unit and the at least one acoustic output unit, the audio module comprising at least one sound generation unit and at least one audio mixer unit.  Yang teaches an audio mixer between a CPU and a speaker (para [0031] Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the audio mixer between a CPU and a speaker, as taught by Yang, with the audio output of Henke to provide a quality signal and/or tailor the audio signal to user preferences to inform the patient. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Henke and Rapoport as applied to claim 13 above, and further in view of the article entitled “Arm-Free Paraplegic Standing—Part II: Experimental Results” by Matjacic (previously cited).  Henke does not teach that in step c) the first acoustic signal is generated for the body position data in the frontal plane (FE) and the second acoustic signal is generated for the body position data in the sagittal plane (SE). Matjacic teaches the at least one acoustic signal includes a first acoustic signal and a second acoustic signal; a first acoustic signal (amplitude 100%) is generated for the body position data in the frontal plane (FE) and a second acoustic signal (amplitude 75%) for the body position data in the sagittal plane (p. 142, col 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the first and second acoustic signals of Matjacic with the step of converting the body position data into at least one acoustic signal in Henke so the subject can distinguish between two postures.
Henke and Matjacic do not explicitly teach that the first and second acoustic signals are stereo.  Rapoport teaches the advantages of a stereo signal (p. 2 & 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the acoustic signal of Henke a stereo acoustic signal, as taught by Rapoport, to create the impression of natural hearing and a location for sound sources.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Henke and Rapoport as applied to claim 10 above, and further in view of US 2007/0015611 A1 to Noble (previously cited). Henke and Rapoport do not teach that in step a) the average direction of movement (BR) of the body (10) and a deviation (AR) from the average direction of movement are determined. Noble teaches that in step a) the average direction of movement (BR) of the body (10) and a deviation (AR) from the average direction of movement are determined (para [0064], [0069], [0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the average direction and deviation, as taught by Noble, with the step of converting the body position data of Henke to provide performance feedback in response to tilt in posture.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Henke and Rapoport as applied to claim 10 above, and further in view of the article entitled “Balance Retraining After Stroke Using Force Platform Biofeedback” by Nichols (previously cited). Although Henke teaches “this watch is equipped with a display capable of showing the data measured by the posture sensors” (Para [0021]), Henke and Rapoport donot explicitly teach that the body position data determined in step a) is converted into a visual image and sent to a display unit and/or stored in a database. Nichols teaches that the body position data determined in step a) is converted into a visual image and sent to a display unit and/or stored in a database (p. 554, col 2, para 2-3; Fig. 2; p. 555, col 2, para 2; Figs. 3, 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display the body position data, as taught by Nichols, in the method of Henke and Rapoport so the subject receives biofeedback to distinguish postures.
Response to Arguments
Applicant’s arguments, filed June 30, 2022, have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Sun and Rapoport.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/             Primary Examiner, Art Unit 3791